                       UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF LOUISIANA

MCARTHUR GRIFFIN                     §
                                     §
Plaintiff                            §CIVIL ACTION NO.: 3:20-92-BAJ-EWD
                                     §
Versus                               §
                                     §
REC MARINE LOGISTICS LLC, ET AL.     §   TRIAL BY JURY DEMANDED
                                     §
Defendants                           §

RESPONSE TO PRE-MATURE AND INCORRECT PLAINTIFF MOTION SEEKING TO
           ENFORCE INVALID, PREMATURE MOTION TO COMPEL

     Now comes REC, et. al., Defendants, in the captioned and

entitled litigation, and opposes plaintiff’s motion to compel

and enforce its held over motion on discovery, which is still

incomplete and awaiting a hearing, and court ruling, from this

Court, as its status in East Baton Rouge Parish Court at the

time of removal to federal court was a pending rehearing and

reconsideration for numerous errors in the state court level.

     Griffin’s original suit against REC, et. al. filed in East

Baton Rouge Parish District Court, was filed in an incorrect

venue, (All legitimate named defendants were LLC’s registered in

LaFourche    Parish)   and   under   Louisiana   Law,     filing   in   the

defendant’s incorrect venue LSA CCP Art 42 deprives the Court of

jurisdiction over the parties improperly sued.            The addition of

only the name of an alleged foreign insurer, to a complaint

title, with no attempt at service of summons, or attempt to

flange the parties, is wholly ineffective to overcome the venue
and jurisdictional requirements of the Louisiana Code of Civil

Procedure.       Merely adding the name of a party to a complaint

header     (as     was     attempted       here)     does    nothing        to    flange

jurisdiction       or    further    joinder    of    real   issues     against         real

parties, and must be disregarded by the Court.                         Such actions

must be dismissed, and the plaintiff has to re-file suit in the

proper Parish.

        A legally appropriate, Declinatory Exception to venue and

jurisdiction, pursuant to LSA. CCP. Art. 925, was properly filed

in   response    to      the    invalid    state    court   complaint.           The    EBR

clerk’s office, going through system upgrades, completely lost

counsel’s proper mailing address, then just quit attempting to

serve counsel at all.               There is a system’s expert for EBRP

available     to        testify    about     this    disruption        of    Counsel’s

services, and Counsel will gladly call him to testify if given

the opportunity to do so before this Court.                      Counsel had made

arrangements       to    call     the   designated     witness    in    state      court

during argument of numerous motions, but the removal to this

Court    occurred        first,    placing    the    witness’s    testimony,            and

counsel’s pending motion to rehear\reverse the district court’s

erroneous ruling in abeyance.

        Plaintiff’s current pending motion attempts to enforce, an

invalid, non final, and legally incorrect ruling by the District

Court Judge in East Baton Rouge Parish.                     This ruling by a new
state    District        Court    Judge,      in    East   Baton    Rouge      Parish,    was

incomplete,        non    final,       and    already      set   for     and    awaiting      a

rehearing when the case was removed to federal district court.

Both     the   District          Court,      and    opposing      Counsel,       repeatedly

violated the substantive and procedural due process rights of

REC,     et.   al.       through       their       repeated      failures       to     provide

mandatory      prior,       or     any,       legally      required       notices        under

Louisiana law.            There were never any motions to set, or to

serve, notices of contradictory hearings, or to obtain proper

leave of court for filing pleadings, which could only be made

following      a   notice    and       contradictory       hearing       in    Court    and   a

favorable ruling from the Court. See the REC, et. al. Motion to

Review, Reverse, and Reconsider Court’s prior incorrect rulings,

which was filed in East Baton Rouge Parish, on or about 12 th

November 2019, but never heard, in part due to Counsel’s sudden

illness, and the Court’s own need for added delays for unknown

matters.       Had the District Court rulings not been reversed by

the     EBR    District          Court       Judge,     under      the        very     strange

circumstances        which       had   occurred       during     the     period,       Counsel

would have promptly appealed the rulings to the Louisiana State

Court of Appeal.

        Additionally, on or about 23rd January 2020, Counsel filed a

Memorandum in cumulative Opposition to several of Plaintiff’s

motion efforts, that were clearly in violation of both state and
federal    constitutional       service    requirements.        The    appropriate

assumption is that Counsel filed these documents in a desperate

effort to keep what he had been improperly given by the new

district court judge; without regard to the month’s long lack of

notice and lack of service on REC’s Counsel, that Plaintiff had

been relying on, because the EBR clerk’s office had lost the

location    of    Defense   Counsel’s      service     address.        The   Clerk’s

Office simply quit making any effort to serve any pleadings on

counsel for REC over a period of several months.

     Accordingly,        Griffin’s    current     motion,       and    efforts    to

enforce invalid discovery to, and improper services on REC, of

pleadings    and    discovery    prior     to   this   Court’s     assumption     of

jurisdiction over this case must be dismissed, and any services

attempted    on    REC   through     its   Counsel,     prior     to   removal    to

federal court must be considered suspect, and as invalid, They

were never made as required under state and federal law.



                                      Respectfully Submitted

                                      /s/ Fred E. Salley

                                      ____________________________
                                      FRED E. SALLEY, T.A. (11665)
                                      SALLEY & ASSOCIATES
                                      77378 Hwy 1081
                                      Covington, LA. 70435
                                      Telephone: (985) 867-8830
                                      All Defendants
                     CERTIFICATE OF SERVICE

     I hereby certify that a copy of the above and foregoing has
been served on all counsel of record by depositing same in the
United States Postal Service, properly addressed and postage
prepaid this 22nd day of July 2020, or by invoking USDC
electronic filing.


                             ______________________________
                                  Fred E. Salley
